Citation Nr: 1550808	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to September 1966.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2009, a videoconference hearing was held before the undersigned; a transcript of that hearing is in the record.  

A January 2010 Board decision denied service connection for bilateral hearing loss and tinnitus, as well as four other claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Memorandum Decision, the Court affirmed the Board's decision in part with regard to three of the other claims, and vacated the Board's decision regarding hearing loss, tinnitus, and one other service connection claim (bilateral lower extremity neuropathy), remanding such matters to the Board for additional proceedings consistent with the Memorandum Decision.  In June 2015, the Board remanded the case to the RO for additional development, after which the RO granted the bilateral neuropathy claim and continued the denial of the hearing loss and tinnitus claims.  The case has been returned to the Board for further consideration of the hearing loss and tinnitus matters.  

The issue of service connection for tinnitus is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  Competent evidence shows that the Veteran's current right ear hearing loss had onset during active service from December 1963 to September 1966.  

2.  Left ear hearing loss is not shown to have had its onset during service; left ear sensorineural hearing loss (SNHL) was not manifested to a compensable degree within one year following the Veteran's separation from service; and a left ear hearing loss disability is not shown to be related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss of the right ear is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  Service connection for hearing loss of the left ear is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the claim of service connection for right ear hearing loss is resolved in the Veteran's favor, VCAA compliance in that matter need not be addressed further.  

Regarding the claim of service connection for left ear hearing loss, under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in April 2007.  The Veteran was notified of the evidence needed to substantiate the claims; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf; and how effective dates of awards and disability ratings are assigned. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran had the opportunity to testify at a hearing before the undersigned in July 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the July 2009 Board hearing, the undersigned indicated that the hearing would focus on the issue of service connection for bilateral hearing loss, and noted the elements to substantiate the claim found lacking (such as a relationship between the current diagnosis of hearing loss and the Veteran's period of service, as claimed).  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's hearing loss.  No pertinent outstanding evidence was identified by the Veteran or his representative.  Through his testimony the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  A deficiency in the conduct of the hearing is not alleged.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The RO has obtained the Veteran's service personnel and treatment records, and an additional VA audiogram report (in February 2009).  The Veteran submitted what appears to be a private prescription for hearing aids, dated in March 2009.  He has not identified any additional available pertinent evidence that remains outstanding.  He was afforded VA examinations in August 2007 and July 2015.  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with VA's duty to assist.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (SNHL) (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran prevails and the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2015).  




Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

From statements and testimony beginning with the filing of his claim for service connection for bilateral hearing loss in March 2007, the Veteran has maintained that he has had bilateral hearing loss ever since exposure to excessive noise during service.  He served on active duty from December 1963 to September 1966, to include a tour of duty in Vietnam from May 1965 to May 1966.  His military occupational specialty was construction machine operator.  His service treatment records (STRs) show that on a service entrance examination in December 1963, puretone thresholds in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz (after conversion from ASA to ISO-ANSI standards for consistency) were:  25, 20, 5, 0 and 0, respectively, for the right ear; and 10, 0, 0, 0 and -5, respectively, for the left ear.  On clinical evaluation, the ears were normal (but evaluation of the eardrums appeared to show that a tympanic membrane was scarred) with normal hearing.  In a report of medical history at that time, the Veteran specifically denied any history of ear, nose or throat trouble, or running ears.  

The STRs also show that on a few occasions the Veteran was seen for complaints referable to the ears.  In January 1964, right otitis media was diagnosed.  Complaints of a "plugged" left ear and sore throat in December 1964 resulted in an impression of no disease found; it was noted then that evaluation of the ears showed that the right tympanic membrane was scarred and retracted with no apparent active infection and that the left tympanic membrane was clear.  An April 1965 treatment report notes that the Veteran had continuous otalgia during teenage life and while in the Army.  The examiner noted that the Veteran had impaired hearing in the right ear and otalgia.  The impression was otitis media.  

On August 1966 service separation examination, puretone thresholds in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz were (again after conversion from ASA to ISO-ANSI standards for consistency):  30, 20, 10, 15 and 10, respectively, for the right ear; and 20, 10, 10, 10 and -5, respectively, for the left ear.  It was also noted that a clinical evaluation of the ears found a thickening - scarring - of the right eardrum.  In a report of medical history dated in August 1966, the Veteran indicated that his health has been "very good."  When asked about a history of ear, nose, and throat trouble and running ears, he responded in the affirmative.  The examiner elaborated that the Veteran had recurrent episodes of ear infections; hearing loss was not mentioned.  

In view of the foregoing, on the basis of the STRs alone, the claimed right and left ear hearing loss disabilities were not affirmatively shown to have been present in service.  That is, the STRs do not show a hearing loss disability in either ear, for VA purposes as defined in 38 C.F.R. § 3.385.  Thus, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

Further, although service records show that the Veteran's military occupational specialty likely involved exposure to excessive noise, there was no complaint or finding of hearing loss in service, except regarding impaired hearing in the right ear at the time of an ear infection in April 1965.  It is also significant that in a report of medical history on service separation examination the Veteran noted ear trouble, which was identified as ear infection and not hearing loss.  In other words, hearing loss was not identified or diagnosed at that time.  As to his health at the time of the separation examination, the Veteran indicated that it was "very good." 

The Veteran is competent to describe bilateral hearing loss even though the symptoms were not recorded during service with the single exception of defective right ear hearing at the time of an infection in April 1965.  However, as the service treatment records lack the documentation of the combination of manifestations sufficient to identify hearing loss and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  As will be explained, there is not continuity of symptomatology after service to support the Veteran's claims.

The Veteran was separated from active service in September 1966.  It was not until March 2007 that he filed a specific claim of service connection for hearing loss.  Two years earlier, in March 2005, he filed an initial claim with regard to various other ailments, but he did not mention hearing difficulties at that time.  

On August 2007 VA audiology examination, the Veteran complained that he "can't hear" especially from his right ear.  His greatest difficulty was hearing speech in groups and with background noise.  He reported that he had a "pocket" in his right eardrum that needed to be cleaned by an ENT physician every year.  He also reported bilateral insertions of PE (pressure equalizing) tubes in 1973 (with the right tube replaced when the first came out).  The examiner noted that the Veteran had never worn hearing aids.  His history of noise exposure consisted of serving as a construction machine operator and sharp shooter in the military, working for the railroad from 1967 to 1995, and shooting guns for recreation.  An audiogram showed that puretone thresholds in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz were:  35, 30, 60, 80 and 95, respectively, for the right ear; and 10, 15, 30, 40 and 50, respectively, for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.  The examiner opined that the Veteran had mild conductive sloping to profound high frequency SNHL in the right ear and a moderate high frequency SNHL in the left ear.  

A February 2009 report of audiological evaluation shows that the Veteran continued to have bilateral hearing loss, and a March 2009 prescription notes that the Veteran is "OK for hearing aids either or both ears but needs surgery in right ear for cholesteatoma electively (tympanomastoidectomy)."

At the time of a July 2015 VA audiology examination, an audiogram showed that puretone thresholds in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz were:  40, 45, 60, 105 and 105, respectively, for the right ear; and 25, 30, 45, 60 and 65, respectively, for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.  The examiner opined that the Veteran had mixed hearing loss in both ears.  

Thus, the medical records in the file show that the initial documentation of a hearing loss disability (under VA standards) was on VA examination in August 2007.  The Veteran has not furnished any evidence of documented hearing loss prior to August 2007.  As the initial documentation of hearing loss under VA standards for hearing loss disability was nearly 41 years after the Veteran's discharge from service, there is persuasive evidence against continuity of hearing loss symptomatology.  

The Veteran is competent to describe symptoms of hearing loss during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  In statements and testimony in connection with his claim for service connection, the Veteran asserts that he has had hearing loss ever since exposure to noise in service.  However, the absence of medical evidence of continuity of symptomatology combined with the objective finding of no hearing loss (under VA standards) on separation examination, and the Veteran's mention of ear infection but not hearing loss at separation outweigh any of his current statements that may imply a continuity.  His current statements lack credibility in light of the contemporaneous record during and after service.  Stated another way, any assertions of hearing loss existing from the time of service, while competent, lack credibility both because they are self-serving and because they have been inconsistent, including with other evidence of record.  If the Veteran had hearing loss that started in service and continued thereafter, he presumably would have reported hearing loss or at least difficulty hearing when questioned about it on service separation examination in August 1966 when he noted a history of ear infections.  In other words, when he had the opportunity to report hearing loss during service, he did not do so (with the single exception of impaired right ear hearing at the time of an infection in April 1965).  Therefore, based on the Veteran's statements and medical records, continuity of symptomatology to support the claim of service connection for right and left ear hearing loss is not shown.  

Further, the initial documentation of hearing loss disability under VA standards, coming more than 40 years after service separation, is well beyond the one year presumptive period for SNHL as a chronic disease (organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for SNHL on a chronic disease presumptive basis is not warranted.

The Board turns to the question of whether service connection for right and left ear hearing loss may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  As earlier noted, on both VA examinations, in 2007 and 2015, audiometry found SNHL bilaterally (as well as a conductive component to the right ear hearing loss in the in 2007 and in both ears in 2015).  Thus, there is definitive medical evidence of current hearing loss disability in both ears.  The record contains statements by the two VA examiners concerning whether the hearing loss may be related to service including the presumed exposure to noise therein.  

Upon review of the Veteran's medical history, to include the April 1965 service treatment report, the VA examiner in August 2007 opined that, based on reports of ear problems prior to service, and normal hearing in both ears at ETS (separation from service), the Veteran's current hearing loss was not related to, or caused by, his military service.  Upon review of the Veteran's medical history, the July 2015 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  In her rationale, she explained that the Veteran had normal hearing sensitivity in both ears at the time of the separation examination in August 1966, and that although there were in-service reports of ear problems dating back to when the Veteran was a teenager, with notations of eardrum scarring, his hearing was still normal.  She acknowledged that the Veteran's military occupational specialty had a high probability for exposure to hazardous noise, and stated that "although there were 5-10 dB shifts in the veteran's hearing thresholds during his military service, a threshold shift has to be 15 dB or greater to be considered clinically significant."  She cited to a 2012 an occupational and environment medicine journal to explain that "hazardous noise is no longer a threat to hearing once the noise has been discontinued and previously noise-exposed ears are not more sensitive to future noise exposure."  She added that the Veteran also had a history of noise exposure after service.  

Thus, both medical opinions that address the issue of whether the Veteran's current hearing loss may be related to his period of service are unfavorable to the claims as they discount an etiologic link.  Moreover, they are not contradicted or opposed by any other medical opinions.  The Board nevertheless finds that the 2015 VA examiner made a flawed assumption with regard to the right ear hearing loss.  She found that the shifts in hearing thresholds (from entrance to separation) were no more than 5-10 dB in both ears, which is factually correct except the single shift at the 3000 hertz frequency in the right ear that was 15 dB.  Given that the examiner remarked that a threshold shift of 15 dB or greater was considered clinically significant, the Board deems this evidence to be probative and supportive of the claim of service connection for right ear hearing loss.  

The Board notes that the Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking a current disability to a disease or injury in service.  Although he is competent to describe hearing difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss disability (as defined) is not a condition found under case law to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under caselaw, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition; or the layperson is reporting a contemporaneous medical diagnosis; or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history and symptomatology and audiometric testing as required under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that a layperson is competent to identify.  Where, as here, the determinative question involves a nexus or causation (where a lay assertion on medical causation is not competent evidence), competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a layperson, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation. 

For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his current left ear hearing loss either had onset during service or is related to an injury, disease, or event in service.   

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for left ear hearing loss, and the benefit-of-the-doubt standard of proof does not apply to that claim.  38 U.S.C.A. § 5107(b).  However, the Board finds that there is competent evidence (a clinically significant shift in puretone thresholds from military entrance to separation) to show that the Veteran's right ear hearing loss had its onset during service.  Thus, service connection for right ear hearing loss is warranted. 


ORDER

The appeal seeking service connection for right ear hearing loss is granted.  

The appeal seeking service connection for left ear hearing loss is denied.  


REMAND

The issue remaining on appeal is service connection for tinnitus.  The Board deems the evidence of record insufficient to decide the claim, and finds that a medical opinion is necessary.  On July 2015 VA examination in July 2015, conducted in part to determine the nature and etiology of the Veteran's tinnitus, the examiner concluded that the Veteran's tinnitus was not related to or caused by his military service from December 1963 to September 1966.  However, the rationale provided was evidently premised solely on the Veteran's previous report (on August 2007 VA examination) that the onset of his tinnitus was in 1973.  The examiner did not reconcile that finding with the Veteran's assertions upon filing his service connection claim and in hearing testimony that he has had tinnitus ever since his exposure to noise during service.  Hence, the opinion was based on consideration of a less than complete record, and the opinion offered is inadequate for rating purposes.  Accordingly, a remand for an adequate opinion in the matter is necessary.    

The case is REMANDED for the following:

1.  The AOJ should obtain an addendum VA audiological medical opinion to address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus is related to his service from December 1963 to September 1966 (or to his now service-connected right ear hearing loss).  The claims file must be reviewed by the examiner in conjunction with the examination.  
In formulating the opinion, the examiner is asked to consider the following:.  In statements and testimony, the Veteran asserted that he was exposed to noise in service (operating military combat engineering equipment and demolitions), and that he has had tinnitus ever since.  (He is competent to report exposure to noise in service, which is within the realm of his personal experience, and his statements are satisfactory evidence of exposure to noise during service.)  A right ear hearing loss is now service-connected.  Service treatment records show treatment for ear infections on many occasions, but contain no notation of tinnitus.  After service, an August 2007 VA examiner noted the Veteran's postservice history of working for the railroad from 1967 to 1995 and shooting guns recreationally, as well as his report of a history of "daily ringing tinnitus lasting hours with onset 'around 1973'"; the examiner concluded that the Veteran's tinnitus was not related to or caused by his military service.  A July 2015 VA examiner opined that the Veteran's tinnitus was not related to service because he had previously reported the onset was in 1973 (although the Veteran's other assertions of tinnitus since service were not addressed).  In an October 2015 statement, the Veteran asserted that he had worked as a supervisor for the railroad and was not exposed to excessive noise in that work, and that he wore ear protection when shooting guns recreationally.  

All opinions expressed must be supported by complete rationale.

2.  After the above development is completed, the AOJ should review the record and readjudicate the claim of service connection for tinnitus.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


